PER CURIAM.
Salt Lake City petitions this Court for a writ of prohibition enjoining the Third Judicial District Court from entertaining an appeal from a conviction in the City Court in the case of Salt Lake City v. Leo N. Mosher.
The question presented is whether the District Court was without jurisdiction because the defendant, although filing his notice of appeal within the prescribed 30-day period, did not file the undertaking until after that period had expired.1
*222In denying the City’s petition, we do so solely upon the ground that it presents no case of manifest necessity which would warrant this Court to entertain this extraordinary writ.2
Petition denied. No costs awarded.

. 77-57-38 and 39, U.C.A.1953.


. Van Cott v. Turner, 88 Utah 535, 56 P.2d 16.